DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2021 has been entered.
 
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  
Allowable Subject Matter
Claims 1-4 are allowable. Claims 12-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, II and III, as set forth in the Office action mailed on 20 January 2020, is hereby withdrawn and claims 12-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-4 and 12-20 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A filling tub for needle-free syringes comprising: a one piece filling tub… a floor; a plurality of lifting bolt holes extending through the floor … and a plurality of perimeter socket walls extending upward above the floor, wherein each perimeter socket wall defines a socket configured to receive and support a cap of a needle-free syringe body.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 1; and 
the prior art of record does not teach 

“A method of filling a needle-free syringe comprising: providing a syringe body and cap assembly … a filling tub system comprising; a one piece filling tub … a floor; a plurality of lifting bolt holes extending through the floor … a plurality of perimeter socket walls extending upward above the floor, wherein each socket wall defines a socket configured to receive and support the cap engaged with the syringe body.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 12.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.) U.S. Patent No. 5,456,360 (Griffin), which discloses a holder assembly. 
2.) U.S. Patent No. 6,048,503 (Riley et al.), which discloses a sterilization container. 
3.) U.S. Patent No. 6,367,645 (Trygg), which discloses a stackable carrier. 
4.) U.S. Patent No. 6,546,702 (Pickett), which discloses an ejection apparatus. 
5.) U.S. Patent Application Publication No. 2012/0103861 (Song et al.), which discloses a syringe tray. 
6.) U.S. Patent Application Publication No. 2012/0118777 (Kakiuchi et al.), which discloses a syringe-holding container. 
7.) U.S. Patent Application Publication No. 2013/0048531 (Nicoletti), which discloses a packaging structure. 
8.) U.S. Patent Application Publication No. 2013/0186793 (Gagnieux et al.), which discloses packaging for cylindrical containers. 
9.) U.S. Patent Application Publication No. 2014/0014654 (Gerner et al.), which discloses a carrier plate for transporting containers. 
10.) U.S. Patent Application Publication No. 2015/0108020 (Iwase et al.), which discloses a syringe storage container. 
11.) U.S. Patent Application Publication No. 2015/0114871 (Fitzpatrick et al.), which discloses a vial storage and transportation assembly. 
12.) U.S. Patent Application Publication No. 2015/0190566 (Okihara), which discloses a syringe packaging apparatus. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303)297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753